FILED
                             NOT FOR PUBLICATION                            OCT 25 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ARMANDO LAZO CHAVEZ,                             No. 08-73442

               Petitioner,                       Agency No. A078-979-398

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 19, 2010 **

Before:        O’SCANNLAIN, TALLMAN, and BEA, Circuit Judges.

       Armando Lazo Chavez, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his motion to continue proceedings.

We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a motion to continue, and review de novo claims of constitutional

violations in immigration proceedings. Sandoval-Luna v. Mukasey, 526 F.3d 1243,

1246 (9th Cir. 2008). We deny the petition for review.

      The agency did not abuse its discretion in denying Lazo Chavez’s request

for a continuance where he did not demonstrate good cause. See 8 C.F.R. §

1003.29 (an IJ may grant a motion for continuance for good cause shown); see also

Baires v. INS, 856 F.2d 89, 92 (9th Cir. 1988).

      Lazo Chavez’s due process claim fails because he cannot demonstrate error.

See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error for a

petitioner to prevail on a due process claim).

      Lazo Chavez’s remaining claims are not persuasive.

      PETITION FOR REVIEW DENIED.




                                           2                                  08-73442